 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORY LARSON, on behalf of himself and            No. 1: 16-cv-00219-DAD-SKO
      all others similarly situated,
12
                        Plaintiff,
13                                                     ORDER GRANTING MOTION FOR
             v.                                        LEAVE TO FILE NOTICE OF
14                                                     SUPPLEMENTAL AUTHORITY
      HARMAN-MANAGEMENT
15    CORPORATION and 3SEVENTY, INC.,                  (Doc. No. 163)
16                      Defendants.
17

18

19          Plaintiff Cory Larson (“plaintiff”) filed the complaint in this action on February 17, 2016,

20   naming Harman-Management Corporation and 3Seventy, Inc. (“defendants”) and alleging

21   violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

22   (Doc. No. 1.) On May 15, 2018, the parties appeared for a motions hearing regarding plaintiff’s

23   motion for class certification (Doc. No. 98), defendant 3Seventy, Inc.’s motion for summary

24   judgment (Doc. No. 101), and defendant Harman-Management Corporation’s (“HMC”) motion

25   for summary judgment (Doc. No. 128).

26          On September 26, 2018, plaintiff filed a motion for leave to file notice of supplemental

27   authority, citing the Ninth Circuit’s September 20, 2018 decision in Marks v. Crunch San Diego,

28   LLC, No. 14-56834, 2018 WL 4495553 (9th Cir. Sept. 20, 2018). (Doc. No. 163.) Plaintiff states
                                                       1
 1   that Marks provides controlling authority regarding the definition of an “automatic telephone

 2   dialing system” under the TCPA and seeks leave to file a Notice of Supplemental Authority

 3   addressing Marks.” (Id. at 2.) Defendants do not oppose plaintiff’s request to file supplemental

 4   authority. (Id.)

 5          Finding good cause, the court grants all parties leave to submit additional, simultaneous

 6   briefing addressing the Ninth Circuit’s recent decision in Marks, not to exceed ten (10) pages in

 7   length within fourteen (14) days of the service of this order.

 8   IT IS SO ORDERED.
 9
        Dated:     October 2, 2018
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
